DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 19 are pending and presented for examination. Claims 1-15 were elected with traverse in the response dated 28 January 2022 (hereinafter, “Traversal at __”). As such claims 16-19 are withdrawn.
The traversal is that the inventions are linked as “a product and a process specifically adapted for the manufacture of the product” (Traversal at 1). This is not persuasive as discussed, the process at hand can clearly make products of different structure as shown infra by Behabtu. Furthermore, the product is examined on the merits of what it is, not how it is made. All that is merely required is a shaped carbon fiber, while dependent claims of Group II detail resistivity (Traversal at 2 points out this being an important difference as Otto discloses “low resistivity”, yet claim 11 wants a resistivity of <1000 uOhm-cm, Otto discloses 50), this is not claimed in the product-by-process claim. The traversal continues arguing that the process results in “closely packed and highly aligned carbon nanotubes . . . Due to the closely packed and highly aligned carbon nanotubes, properties of the shaped articles comprising the carbon nanotubes, e.g., resistivity, thermal conductivity, and/or the modulus, are significantly improved.” (Id.). Other references are provided infra that detail the same method and that it produces carbon nanotubes in a shaped article showing that there is not a single common technical feature. Furthermore, the shaped article can be anything, resistivity aspects are only related to an obtained fiber, which is narrower in scope than that of the process of Group I (vis a vis claim 1). “Carbon Nanotube Fiber Spinning, Densification, Doping and Coating for Microcable Manufacturing” to Alvarez discloses CNT fibers (shaped) having a resistivity of 7e-6 Ohm-m (700 uOhm-cm, Alvarez at 339 L col) supports that a different method of making can produce a fiber with the same resistivity. As such, THIS RESTRICTION REQUIREMENT IS MADE FINAL.



Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “at least one spinning hole, preferably in a spinneret”, it is unclear if the spinning hole must be a spinneret or if this is an optional aspect. It is being construed as an optional aspect, merely a spinning hole of some sort needs to be disclosed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub No. 20110110843 to Behabtu et al. (hereinafter, “Behabtu at __”).
Regarding claims 1, 6 and 10, Behabtu discloses a process for manufacturing shaped articles comprising carbon nanotubes (Behabtu at “Abstract”) comprising the steps of supplying carbon nanotubes in an acidic liquid comprising at least one acid, the at least one acid having a Hammett acidity function less than 10% sulfuric acid, and having a Hammett acidity function equal or more than 90% sulfuric acid (96% sulfuric acid is utilized along with a superacid of CSA, while CSA has a Hammett acidity function above 100%, the usage of 96% sulfuric acid which lies within the claimed range still meets the claim, Behabtu at [0028]) and shaping the carbon nanotubes in the acidic liquid into a shaped article via extrusion (Behabtu at [0064]).
2SO4 (Id.) and dissolution is at 7% (Behabtu at [0028]).
Concerning claim 4, the fibers are neat (i.e., untreated; Behabtu at “Abstract” & [0041]).
Turning to claim 5, intercalation between CNTs in ropes is disclosed (Behabtu at [0049]).
Turning to claim 9, given usage of the same acid concentration as that instantly claimed, one of ordinary skill in the art would expect the same amount of dissolution of the SWCNTs (<80% dissolved, note that the usage of 100+ sulfuric acid completely dissolves so a lesser concentration would be expected to dissolve less) absent evidence to the contrary though the Office cannot test for this. See supra.
Turning to claim 12, casting into a mold to form a tape is disclosed ([0042]).
Turning to claim 14, the length is 30 microns ([0016]).

Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Single-Walled Carbon Nanotubes (SWNT) Polymer Composites & Composite Fibers” to Chen (hereinafter, “Chen at __”).
Regarding claims 1, 6 and 7, Chen discloses a process for manufacturing shaped articles (nylon/SWCNT powders) comprising the steps of supplying SWCNTs in an acidic liquid comprising at least acid, the at least one acid having a Hammett acidity function less than that of 100% sulfuric acid (96% sulfuric acid which is there to dilute oleum, Chen at 75-76), the at least one acid having a Hammett acidity function equal or more than that of 90% sulfuric acid (Id.), and shaping the carbon nanotubes in the acidic liquid into a shaped article (Chen at 76 wherein coagulation Is utilized). MSA is also added which has an acidic aspect similar to that of concentrated (96-98%) sulfuric acid, as such this also meets claim 7.
As to claim 2, the SWCNTs are dispersed (Chen at 76).

With respect to claims 4 and 5, the SWCNTs are first dispersed as native ropes (Id.) and intercalation occurs with respect to claim 5.
Turning to claim 9, given usage of the same acid concentration as that instantly claimed, one of ordinary skill in the art would expect the same amount of dissolution of the SWCNTs (<80% dissolved, note that the usage of 100+ sulfuric acid completely dissolves so a lesser concentration would be expected to dissolve less) absent evidence to the contrary though the Office cannot test for this. See supra.

Claims 1-3, 6, 9, 11 and 15 are rejected under 35 U.S.C. 102 as being anticipated by US PG Pub No. 20160229695 to Yoshiwara.
Regarding claims 1, 6 and 11, Yoshiwara discloses a process for manufacturing a shaped article comprising CNTs (Yoshiware at “Example 1”) comprising the steps of supplying CNTs in an acid liquid comprising 96% sulfuric acid and water which is then dried on a filter paper to produce a CNT paper (Id.).
Turning to claims 2 and 3, the CNTs are dispersed 1 g in 80 mL of 96% sulfuric acid (1/144.512=0.69%).
Turning to claim 9, given usage of the same acid concentration as that instantly claimed, one of ordinary skill in the art would expect the same amount of dissolution of the SWCNTs (<80% dissolved, note that the usage of 100+ sulfuric acid completely dissolves so a lesser concentration would be expected to dissolve less) absent evidence to the contrary though the Office cannot test for this. See supra. This also holds true to maintaining chirality in at least 50% of the CNTs due to practice of the same method using 96% sulfuric acid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over “Aramid-Assisted Acid Spinning of Continuous Multi-Walled Carbon Nanotube Fibers for Twisted, Robust, and Multifunctional Yarns” to Gong et al. (hereinafter, “Gong at __”).
Regarding claims 1, 6, and 14, Gong discloses a process for the manufacture of shaped articles comprising carbon nanotubes (twisted fibers, Gong at “Abstract”) comprising the steps of supplying MWCNTs (of 1-3 mm length) in an acidic liquid comprising at least one acid wherein the at least one acid has a Hammett acidity of >95% (which overlaps that range instantly claimed such that a prima facie case of obviousness exists, see MPEP 2144.05) and shaping the CNTs in the acidic liquid (Gong at 955 R col).
Turning to claims 2 and 3, the dispersion of nanotubes is at 0.99 wt.% (Gong at 956 R col).
As to claim 4, the CNTs are bundled into native ropes (Gong at 953 L col).
Concerning claim 5, as discussed supra, usage of the same acid at the same concentration is expected to result in the same intercalation aspect between the CNT structures. This also holds true for the dissolution aspect in claim 9 and the at least 50% retaining the same chirality of claim 15.
Turning to claim 10, extrusion to form the fiber is performed (Gong at 956 R col.


Claims 1-6, 9, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Wet-spinning of Neat Single-Walled Carbon Nanotube Fiber From 100+% H2S04” to Fan et al. (hereinafter, “Fan at __”).
Regarding claims 1, 6 and 10, Fan discloses a process for manufacturing shaped articles (fibers) comprising carbon nanotubes (Fan at “6.2.1. Daca Mixer”) comprising the steps of supplying carbon nanotubes in an acidic liquid comprising sulfuric acid and shaping the carbon nanotubes in the acidic liquid into a shaped (fiber) article (Id.).
While Fan discloses usage of 100+% sulfuric acid (Id.), Fan also discloses that 96% sulfuric acid can be utilized (Fan at 72, and that if heated, the swelling can increase, Fan at “Table 5-1”). Fan discloses that the G-peak can be controlled via the concentration of sulfuric acid utilized (Fan at 72) and as such one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to utilize different sulfuric acid concentrations, such as 96%, to control the G-peak.
As to claims 2 and 3, the dispersion concentration is 6-10% (Fan at 112).
With respect to claim 4, native neat CNT ropes are debundled and that one would want to lower the SWNT concentration to avoid making the mixer less effective (Id.).
Concerning claim 5, sulfuric acid can intercalate between the SWCNTs (Fan at 84).
Turning to claim 9, given usage of the same acid concentration as that instantly claimed, one of ordinary skill in the art would expect the same amount of dissolution of the SWCNTs (<80% dissolved, note that the usage of 100+ sulfuric acid completely dissolves so a lesser concentration would be expected to dissolve less) absent evidence to the contrary though the Office cannot test for this. See supra. This also holds true to maintaining chirality in at least 50% of the CNTs due to practice of the same method using 96% sulfuric acid.
Turning to claim 11, buckypaper is disclosed as being something that can be produced via casting a solution onto a membrane and filtering it thereon (Fan at 23).
prima facie case obviousness exists (See MPEP 2144.05).

Allowable Subject Matter
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 8, none of the cited prior art either alone or in combination discloses addition of a polyphosphoric acid to the sulfuric acid. CSA addition is disclosed in some of the prior art as discussed supra.
As to claim 13, none of the cited prior art either alone or in combination that discloses usage of an acid between >90 and <100 Hammett acidity function of sulfuric acid discloses production of a coaxial wire comprising shield of CNTs and surrounding a central conductive core and an insulating layer via pultrusion of the central conductive core and the insulation layer. Various reference disclose fiber production, but none of them disclose coaxial cables.

Conclusion
Claims 1-7, 9-12, 14 and 15 are rejected. Claims 8 and 13 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759